  


 HCON 62 ENR: Supporting the goals and ideals of a National Children and Families Day, in order to encourage adults in the United States to support and listen to children and to help children throughout the Nation achieve their hopes and dreams, and for other purposes.
U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 62 
 
 
May 16, 2007 
Agreed to 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of a National Children and Families Day, in order to encourage adults in the United States to support and listen to children and to help children throughout the Nation achieve their hopes and dreams, and for other purposes. 
 
 
Whereas research shows that spending time together as a family is critical to raising strong and resilient kids;  Whereas strong healthy families improve the quality of life and the development of children; 
Whereas it is essential to celebrate and reflect upon the important role that all families play in the lives of children and their positive effect for the Nation’s future;  Whereas the fourth Saturday of June is a day set aside to recognize the importance of children and families; and 
Whereas the country’s greatest natural resource is its children: Now, therefore, be it   That Congress supports the goals and ideals of a National Children and Families Day. 
 
  Clerk of the House of Representatives.   Secretary of the Senate.   
